JAMES, Senior Judge
(concurring in the result):
I concur in the result. I would decide the assignment relating to the “excited utterance” solely on the grounds that the ruling was within the military judge's discretion. I would treat the continuance issue differently.
Military lawyers become focused on problem-solving by their training, experience, and professional development. The military judge in this case tried to address more issues than were really his problems to solve, and that distracted him from the correct analysis. The dispositive question in this case was whether the lawyer was qualified to practice in a court-martial on March 26, 1992. The views and orders of his state bar association, and its likely reaction to further practice by the lawyer in a federal court during the suspension, were all matters of concern to the lawyer and to the state bar association, but not to the military judge.
The qualifications required of a civilian lawyer to practice in a court-martial are stated at R.C.M. 502(d)(3). They are incredibly generous: A civilian lawyer need only be a member of either the bar of any federal court or of the highest court of any state. The rule does not require good standing and does not address suspensions and similar complications. Neither does the statutory basis for representation by a civilian lawyer, Article 38(b)(2), UCMJ, 10 U.S.C. § 838(b)(2) (1988). Neither the rule nor the statute delegates to the secretaries any authority to further regulate the qualifications of civilian counsel. Cf. Articles 38(b)(7) (delegation of authority to secretaries to define “reasonably available”), 140 (authorization to President to delegate authority under UCMJ), UCMJ, 10 U.S.C. §§ 838(b)(7), 940 (1988). Thus, the secretarial requirement that a civilian lawyer inform the military judge whether the lawyer is in good standing is of dubious authority, though obviously sensible, and there is no instruction anywhere on what the military judge may do if the lawyer answers, No! According to the rule, it is only if the lawyer is not admitted to either a federal court or the highest court of a state that the military judge has any occasion to inquire into education and training.
The lawyer in this case was qualified according to R.C.M. 502(d)(3)(A). If he needed additional time to prepare, appellant could have moved for a continuance on that ground. Instead, appellant moved for the continuance to convenience the lawyer by abating the lawyer’s concern for his private affairs, namely the possibility that the lawyer’s state bar would regard consultation and representation appurtenant to the court-martial as inconsistent with the terms of the state suspension. That was no concern of the court-martial, and the military judge was not obliged to consider it. The motion for a continuance could have been denied as having been based on inadequate cause, but it was granted in part, and even that much was a generosity. The partial denial was not an abuse of discretion.
I would decide the assignment relating to the “excited utterance” solely on the grounds that the ruling was within the military judge’s discretion. Just as Senior Judge Snyder noted in his discussion of the continuance, an abuse of discretion is more than a difference of opinion. I am unwilling to hold that the military judge’s ruling in this case was an abuse, and therefore I would not reach the alternative grounds for admissibility.